Title: From James Madison to Carlos Martínez de Yrujo, 11 June 1805
From: Madison, James
To: Yrujo, Carlos Martínez de


Sir,
Department of State June 11th. 1805.
From information which seems to claim belief, it appears that the Ship Huntress, laden by the Government of the United States with Stores for their squadron in the Mediterranean, was taken about the third day after her departure from the Port of Alexandria by a Privateer stated to be Spanish. This lawless act is marked by circumstances which render it peculiarly impudent and provoking. The Ship was in the public service, was laden with stores material to the event and the operations of the Squadron for which they were sent and was possessed of every requisite proof of her character including a Special Passport under the Signature of the President and Seal of the United States expressing her lading and destination. The departure of the Vessel having been hurried, it was not convenient to obtain from Philadelphia, the Passport which on like occasions you have been so good as to furnish, but the Huntress carried with her Passports from the Ministers near the United States, from the two other Belligerent Powers.
Persuaded, sir that your promptness in taking the measures most likely to reach and redress the insult, will be proportioned, to the aggravations which distinguish it, and to the importance of an immediate and entire liberation of the Ship in order that she may proceed with her supplies to the Mediterranean, I content myself with the simple communication of the occurrence. You will yourself, Sir, be able to select the several places, at which your interpositions will have the chance of finding the prize. From the proximity of East Florida, that is the first that suggests itself; and next to that, Cuba. Permit me to add that it will be agreeable to receive from you copies of your several dispatches, that the opportunities of transmitting them hence, may be added to those which you may yourself employ. I have the honor to be, Sir, with high consideration & respect Your most Obt. Servt.
James Madison
